


Exhibit 10.42

 

RELEASE

 

THIS RELEASE (the “Release”) is entered into by Susan J. Riley (the
“Executive”).

 

WHEREAS, the Executive and The Children’s Place Retail Stores, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), have
entered into an Employment Agreement dated as February 4, 2007, amended on
December 31, 2008 (the “Employment Agreement”) and a letter agreement dated
February 12, 2010 (the “Letter Agreement”); and

 

WHEREAS, the Executive and the Company have entered into an agreement, dated
February 15, 2011 (the “Separation Agreement”), pursuant to which the
Executive’s employment shall terminate at the time and under the circumstances
described therein, and which contains the agreement between the Company and the
Executive as to the compensation and benefits to which the Executive is entitled
in connection with such termination from employment (the “Separation
Compensation”),  subject to the Executive’s executing this Release within the
time frame set forth in the Separation Agreement;

 

NOW, THEREFORE, in consideration of the Separation Compensation and other good
and valuable consideration, the Executive agrees as follows:

 

The Executive, on behalf of herself and her dependents, heirs, administrators,
agents, executors, successors and assigns (the “Executive Releasees”), hereby
releases and forever discharges the Company and its affiliated companies and
their past and present parents, subsidiaries, successors and assigns (the
“Company Affiliated Parties”) and all of the Company Affiliated Parties’ past
and present directors, officers, employees, agents and their successors and
assigns (but as to any such individual or agent, only in connection with, or in
relationship to, his or its capacity as a director, officer, employee, agent,
successor or assign of any Company Affiliated Party and not in connection with,
or in relationship to, his or its personal capacity unrelated to any Company
Affiliated Party) (collectively, the “Company Releasees”), from any and all
claims, demands, obligations, liabilities and causes of action of any kind or
description whatsoever, in law, equity or otherwise, whether known or unknown,
that any Executive Releasee had, may have had or now has against the Company or
any other Company Releasee, as of the date of the execution of this Release by
the Executive, arising out of or relating to the Executive’s employment
relationship, or the termination of that relationship, with the Company or any
affiliate, including, but not limited to, any claim, demand, obligation,
liability or cause of action arising under any Federal, state, or local
employment law or ordinance (including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Civil Rights Acts of 1866, 1871, 1964 or 1991, the
Equal Pay Act, the Americans with Disabilities Act of 1991, the National Labor
Relations Act, the Fair Labor Standards Act of 1938, the Workers Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act of
1974, as amended (other than any claim for vested benefits), the Family and
Medical Leave Act of 1993, the Age Discrimination in Employment Act of 1967, as

 

--------------------------------------------------------------------------------


 

amended, the Older Workers’ Benefit Protection Act of 1990 and the Consolidated
Omnibus Budget Reconciliation Act of 1985), tort, contract or any alleged
violation of any other legal obligation. Anything to the contrary
notwithstanding in this Release or the Employment Agreement, nothing herein
shall release any Company Releasee from any claims or damages based on (i) any
right or claim that arises after the date the Executive executes this Release,
(ii) any right the Executive may have to the Separation Compensation, (iii) the
Executive’s eligibility for indemnification in accordance with applicable laws
or the certificate of incorporation or by-laws of the Company or its affiliates
or under any applicable insurance policy with respect to any liability the
Executive incurs or has incurred as a director, officer or employee of the
Company or any affiliate or (iv) any right the Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against the
Executive as a result of any act or failure to act for which the Executive and
any Company Releasee are jointly liable.

 

The Executive acknowledges that she has been provided a period of at least
21 calendar days in which to consider and execute this Release. The Executive
further acknowledges and understands that she has seven calendar days from the
date on which she executes this Release to revoke her agreement by delivering to
the Company written notification (in accordance with Section 8.01 of the
Employment Agreement) of her intention to revoke this Release. This Release
becomes effective when signed by the Executive unless revoked in writing by the
Executive in accordance with this seven-day provision. To the extent that the
Executive has not otherwise done so, the Executive is advised to consult with an
attorney prior to executing this Release.

 

This Release shall be governed by and construed and interpreted in accordance
with the internal laws of State of Delaware, as applicable to agreements made
and to be performed therein, without reference to principles, policies or
provisions thereof concerning conflicts of law.

 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date
indicated below.

 

 

 

 

 

Susan J. Riley

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------

 

The Children’s Place

500 Plaza Drive

Secaucus, New Jersey 07094

 

February 15, 2011

 

Susan J. Riley

76 Wallacks Drive

Stamford, CT  06902

 

Dear Ms. Riley:

 

The purpose of this letter agreement is to memorialize our mutual agreement that
you resigned from your position as the Executive Vice President, Finance and
Administration of The Children’s Place Retail Stores, Inc. (the “Company”) and
from all other positions that you hold with the Company and its subsidiaries,
effective February 10, 2011.  All terms used herein and not otherwise defined
shall have the meanings set forth in the Employment Agreement between you and
the Company, dated as of February 4, 2007, and amended December 31, 2008 (the
“Employment Agreement”).

 

In addition, your employment with the Company and its subsidiaries shall
terminate on the earlier of (i) the date the Company delivers to you the
performance shares granted to you pursuant to the Amended and Restated
Performance Stock Award Agreement by and between the Company and you, entered
into on January 21, 2008, effective December 10, 2007 (the “Performance
Shares”), and (ii) March 30, 2011 (whichever of such dates is earlier, the
“Separation Date”), and, for the avoidance of doubt, in no event shall you be
employed by the Company on March 31, 2011.  During the period from February 10,
2011 and ending on the Separation Date:

 

·         you will not be required to report to work or be permitted to perform
any services (either from the office or a remote location) for the Company or
any of its subsidiaries, except as specifically requested by the Company;

 

·         you shall have no authority to act on behalf of the Company or any of
its subsidiaries and shall not (i) hold yourself out as having such authority,
(ii) enter into any agreement or incur any obligations on behalf of the Company
or any of its subsidiaries, (iii) commit the Company or any of its subsidiaries
in any manner or (iv) otherwise act in an executive or other decision-making
capacity with respect to the Company or any of its subsidiaries;

 

·         you agree to work with the President and Chief Executive Officer of
the Company (the “CEO”) as requested to transition your responsibilities to
other employees of the Company as designated by the CEO; and

 

·         you will (i) remain on the Company’s payroll and continue to be paid
your base salary at the rate in effect immediately prior to February 10, 2011 in
accordance with the Company’s customary payroll practices, and (ii) be entitled
to participate in the Company’s then-current benefit plans and programs to the
extent and on the same basis that you participated in such plans and programs
immediately prior to February 10, 2011 (subject to any changes to any such plans
that are generally applicable to all employees).

 

--------------------------------------------------------------------------------


 

In consideration of the foregoing, and in light of the fact that the Company and
you do not reasonably expect that you will perform services after February 10,
2011 at a level in excess of 20% of the level of services you have performed
over the previous 36 months, for purposes of determining your rights under the
Employment Agreement and Letter Agreement, the Company will treat your
employment as having been terminated by the Company without Cause pursuant to
Section 5.01 of the Employment Agreement, with the effect that you will be
entitled to receive one million dollars ($1,000,000) as contemplated in that
certain letter agreement between you and the Company dated February 12, 2010
(the “Letter Agreement”) payable as contemplated in the Letter Agreement, in
part as salary continuation over a 12 month period commencing on the
effectiveness of the Release (as defined below) with a final lump at the time
the Performance Bonus in respect of the Company’s 2011 fiscal year would
otherwise be payable to you under the Company’s Annual Management Incentive
Bonus Plan (the “Bonus Plan”), it being understood that such payment and any
other payments or compensation described in this letter agreement will be
subject to (i) the terms and provisions of the Employment Agreement (including,
but not limited to, deductions for applicable withholding taxes) and the Letter
Agreement, (ii) your execution of the release of claims substantially in the
form attached to the Employment Agreement as Exhibit B (the “Release”) within 21
days after February 10, 2011, and (iii) your continued compliance with the
obligations in Section 7 of the Employment Agreement and in this letter
agreement.  Notwithstanding anything to the contrary contained herein, the
amounts payable to you on account of the termination treatment described in the
preceding sentence shall commence on the first business day of the seventh
calendar month following February 10, 2011; provided, that, any portion of such
payments that, if not for the delay provided herein, would have been payable
during the period commencing on February 10, 2011 and ending on the first
business day of the seventh calendar month following February 10, 2011 shall be
paid in a lump sum (together with interest on such amount during the period of
such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the
Internal Revenue Code of 1986, as amended (the “Code”) on February 10, 2011). 
For the avoidance of doubt, the payments described in this paragraph are in
addition to any amounts payable pursuant to the preceding paragraphs of this
letter agreement, including the additional base salary continuation contemplated
in the immediately preceding paragraph.

 

You and the Company agree that you shall be entitled to receive the Performance
Bonus in respect of the Company’s 2010 fiscal year on the same date as bonuses
are payable under the Bonus Plan to other executives of the Company, provided,
that the amount of such Performance Bonus shall be determined in accordance with
the terms of the Bonus Plan and shall depend on the operating income of the
Company as provided therein.

 

You shall have such rights in respect of your equity awards as provided in the
plan and the award agreement pursuant to which such awards were granted or in
any other written agreement or arrangement between you and the Company.  You
acknowledge and agree that all written agreements or arrangements between you
and the Company that address your rights in respect of your equity awards, as
referred to in the preceding sentence, are set forth on Schedule A to this
letter agreement.  You and the Company agree that the Performance Shares shall
be delivered to you based on the same level of attainment of applicable
performance criteria as the Company applies to determine the delivery of
performance shares in respect of the applicable performance period to the other
senior executives of the Company.

 

2

--------------------------------------------------------------------------------


 

Your rights under any employee benefit plans in which you participate shall be
determined by the terms of the applicable plans, and you will be entitled to any
other rights as may be provided by any other written agreement or arrangement
with the Company in respect of a termination of your employment approved by the
Board of Directors of the Company and applicable in the prevailing
circumstances.  You acknowledge and agree that all other written agreements or
arrangements with the Company in respect of a termination of your employment, as
referred to in the preceding sentence, are set forth on Schedule B to this
letter agreement.

 

You acknowledge that you are not entitled to any benefit or compensation
following the Separation Date except as set forth in this letter agreement,
notwithstanding any severance plan or policy that may otherwise apply to Company
employees.

 

You acknowledge that you remain subject to your continuing obligations under the
Employment Agreement, including without limitation the provisions of Section 7
thereof (which includes covenants of non-competition, non-solicitation and
non-hiring; covenants relating to non-disclosure of confidential information,
return of property, intellectual property rights and non-disparagement, and
cooperation, which continue to apply at all times following termination of your
employment).  You specifically acknowledge that you will comply with your
obligations under Section 7.06 of the Employment Agreement not to make or
authorize any public statement disparaging the Company in its business interests
and affairs, and the Company acknowledges that the Company will comply with its
obligations under Section 7.06 of the Employment Agreement.  You further agree
that you will not, at any time, make or authorize, whether publicly or not, any
statement (orally or in writing) that disparages the Company or any of its
subsidiaries or any of their respective employees, officers, directors or agents
in such manner.  In consideration of the consideration in this letter agreement,
you will advise and cooperate with the Company and its subsidiaries, at their
request, about disputes with third parties as to which you have knowledge;
advise and cooperate with the Company and its independent public accountants, at
their request, (i) in the preparation of the Company’s financial statements that
cover all periods through and including February 10, 2011 and (ii) in all
financial and accounting matters generally; advise and cooperate with the
Company and its subsidiaries, at their request, in connection with all
arbitrations, mediations or litigations relating to the activities Company and
its subsidiaries during the period of your employment through February 10, 2011,
including, without limitation, to give depositions and to be a witness at trial,
help in the preparation of any legal documentation and providing affidavits and
any advice or support that the Company and its subsidiaries may reasonably
request of you.  Notwithstanding anything to the contrary in this paragraph,
nothing shall prevent you from providing factual information to the Company or
to the Company’s independent public accountants in response to any direct
inquiry or direct request for information from the Company or the Company’s
independent public accountants.  The provisions of the Employment Agreement
relating to enforcement of the covenants in Section 7 of the Employment
Agreement shall continue to apply to such covenants and shall also apply to the
covenants in this paragraph. Nothing in this letter agreement is intended to
alter in any way any rights the Company has under the Employment Agreement.

 

Except insofar as explicit reference is made herein to other agreements or
documents, this letter agreement contains the entire agreement and understanding
between the Company and you with respect to the subject matter hereof and
supersedes any prior agreement between you and the Company relating to the
subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

We wish you luck in your future endeavors.

 

Sincerely,

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

 

 

Jane T. Elfers, President and Chief Executive Officer

 

 

 

 

 

Accepted and agreed as of the first date above mentioned:

 

 

 

 

 

 

 

Susan J. Riley

 

 

4

--------------------------------------------------------------------------------


 

Schedule A

 

(1) Amended and Restated Performance Stock Award Agreement by and between The
Children’s Place Retail Stores, Inc. and Susan J. Riley, entered into on
January 21, 2008, effective December 10, 2007

 

(2) Amended and Restated Deferred Stock Award Agreement by and between The
Children’s Place Retail Stores, Inc. and Susan J. Riley, entered into on
January 21, 2008, effective December 10, 2007

 

(3) Amended and Restated 2005 Equity Incentive Plan of The Children’s Place
Retail Stores, Inc.

 

--------------------------------------------------------------------------------


 

Schedule B

 

(1) Employment Agreement between The Children’s Place Retail Stores, Inc. and
Susan J. Riley, dated as of February 4, 2007, and amended December 31, 2008

 

(2) Letter Agreement between The Children’s Place Retail Stores, Inc. and Susan
J. Riley, dated February 12, 2010

 

(3) Amended and Restated Change in Control Severance Agreement, made and entered
into as of December 13, 2010 by and between The Children’s Place Retail
Stores, Inc. and Susan J. Riley (it being understood that the severance benefits
set forth in such agreement are not triggered by your termination from
employment on the Separation Date or your resignation from your positions with
the Company and its subsidiaries on February 10, 2011)

 

--------------------------------------------------------------------------------
